                                                                                                                            FILED                         I
                                                                   :=a=:=:=or=;=:=vo=~=atI=;:=~=RI=C=T:::::::::::C=o====il====t=~:ie==Ac~l:t!I=::::::;:::= \
A=0=24=5=D=(=CA=S=D=R=e=v=.l=/1=9=)J=u=dgm=u=e=I~=in=I:=c=~=:=in=~=l

                                                                                                                        CLERK US DISTRICT COURT       1
                                                     SOUTHERN DISTRICT OF CALIFORNIA                             . ~~UTHERN DISTRICT OF      !Ff;~-:¢ 1

                 UNITED STATES OF AtvIERJCA                                       JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Revocation of Probation or Supervised Release)
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                       V.

           NELSON OMAR SOLORZANO-AJANEL                                              Case Number:        19CR7133-DMS

                                                                                  Michael Messina CJA
                                                                                  Defendant's Attorney
 REGISTRATION NO.                      24280408
 •-
 THE DEFENDANT:
 IZI   admitted guilt to violation of allegation(s) No.                  1 and 2 (Judicial Notice taken)

 D     was found guilty in violation of allegation(s) No.
                                                                       ------------- after denial of guilty.
 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                          Nature of Violation

                   1                        Committed a federal, state or local offense
                   2                        Illegal entry into the United States




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                                   November 27. 2019
                                                                                   Date of lmp?-".ition of S e n t ~

                                                                                               C    )L_&-,
                                                                                   HON. Dana M. Sabraw
                                                                                   UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 NELSON OMAR SOLORZANO~AJANEL                                            Judgment - Page 2 of2
CASE NUMBER:               19CR7133-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS; 2 MONTHS TO SERVE CONSECUTIVE AND 6 MONTHS TO SERVE CONCURRENT TO
 SENTENCE IMPOSED IN CASE 19CR2783-DMS




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •      The court makes the following recommendations to the Bureau of Prisons:




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
        ·•    at                            A.M.               on
         •    as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
         •    on or before
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

         Defendant delivered on
                                  ------------- to -----~----------
  at.
        ------------ ,                      with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR7133-DMS
